   Case 2:19-cv-00807-CW Document 21 Filed 09/24/20 PageID.52 Page 1 of 3

Curtis R. Hussey, Esq. (USB#5488)
Hussey Law Firm, LLC
82 Plantation Pointe Road #288
Fairhope, Alabama 36532-1896
Telephone: (801) 358-9231
E-mail: chussey@lemberglaw.com

Of Counsel to
Lemberg Law, LLC
43 Danbury Road
Wilton, CT 06897
Telephone: (203) 653-2250
Facsimile: (203) 653-3424

Attorneys for Plaintiff,
Christina Gonzales
                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH
______________________________________
                                         :
Christina Gonzales,                      :
                                         : Civil Action No.: 2:19-cv-00807-PMW
                                         :
                    Plaintiff,           :
        v.                               :
                                         :
Capital One Bank (USA) N.A.,             :
                                         :
                    Defendant.           :
______________________________________ :
                                         :
                               STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action is hereby

dismissed in its entirety with prejudice and without costs to any party.

 Christina Gonzales                            Capital One Bank (USA) N.A.

 ___/s/ Curtis R. Hussey__________             ___/s/ Mark R. Gaylord ________

 Curtis R. Hussey, Esq. (USB #5488)            Mark R. Gaylord, Esq.
 Hussey Law Firm, LLC                          Tyler M. Hawkins, Esq.
 82 Plantation Pointe Drive, #288              Ballard Spahr LLP
 Fairhope, AL 36532                            One Utah Center
 Telephone: (801) 358-9231                     201 South Main Street
                                               Salt Lake City, UT 84111-2221
 Of Counsel to                                 Telephone: (801) 531-3000
 Lemberg Law, LLC                              Attorneys for Defendant
  Case 2:19-cv-00807-CW Document 21 Filed 09/24/20 PageID.53 Page 2 of 3

43 Danbury Road
Wilton, CT 06897
Telephone: (203) 653-2250
Facsimile: (203) 653-3424



_____________________________
SO ORDERED




                                    2
   Case 2:19-cv-00807-CW Document 21 Filed 09/24/20 PageID.54 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 24, 2020, a true and correct copy of the foregoing
Stipulation of Dismissal was served electronically by the U.S. District Court for the District of
Utah Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                              By_/s/ Curtis R. Hussey _________

                                                     Curtis R. Hussey




                                                 3
